Case 3:17-cr-00037-DJH Document 250 Filed 09/08/20 Page 1 of 1 PageID #: 2403




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

UNITED STATES OF AMERICA,                                                              Plaintiff/Appellee,

v.                                                                Criminal Action No. 3:17-cr-37-DJH

CHEROSCO BREWER,                                                                   Defendant/Appellant.

                                               * * * * *

                                                 ORDER

         Defendant Cherosco Brewer recently filed two pro se letters (Docket Nos. 247 and 248).

In the first letter (DN 247), Defendant states that he needs a new lawyer and asks to be released

on a reasonable bond pending his appeal. In the second letter (DN 248), Defendant states that he

has not yet received his final judgment, asks how he can be released on a reasonable bond

pending appeal, and states that he has no lawyer at this time.

         The Court notes that three days before these two letters were docketed, Defendant’s

counsel, Larry Simon, filed a notice of appeal on his behalf. Since then, the Sixth Circuit Court

of Appeals has granted Mr. Simon’s motion to withdraw as counsel in that court but explains that

new counsel will be appointed to represent Defendant under the Criminal Justice Act (DN 249).

         The Clerk of Court is DIRECTED to send to Defendant a copy of the docket sheet in

this case for his reference.

         The Court will not address any of the other questions or requests in these letters.

Defendant should confer with his counsel should he have any questions.

         IT IS SO ORDERED.

Date:   September 8, 2020


cc:     Defendant Cherosco Brewer, G.C.D.C., 320 Shaw Station Rd., Leitchfield, KY 42754
        Counsel of record
4415.009




                                                             David J. Hale, Judge
                                                          United States District Court
